Name: Commission Delegated Regulation (EU) 2019/986 of 7 March 2019 amending Annexes I and II to Regulation (EU) No 510/2011 of the European Parliament and of the Council as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  land transport;  deterioration of the environment;  mechanical engineering;  environmental policy
 Date Published: nan

 18.6.2019 EN Official Journal of the European Union L 160/3 COMMISSION DELEGATED REGULATION (EU) 2019/986 of 7 March 2019 amending Annexes I and II to Regulation (EU) No 510/2011 of the European Parliament and of the Council as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(9) and the fourth subparagraph of Article 13(6) thereof, Whereas: (1) From 1 September 2019 all light-duty vehicles will be subject to a new regulatory test procedure for measuring CO2 emissions and fuel consumption from light duty vehicles, the World Harmonised Light Vehicles Test Procedure (WLTP) set out in Commission Regulation (EU) 2017/1151 (2), replacing the New European Test Cycle (NEDC) set out in Commission Regulation (EC) No 692/2008 (3). A new methodology for determining the CO2 emissions and fuel consumption from category N1 vehicles which are type-approved in a multi-stage process (multi-stage vehicles) should therefore be established. (2) Under Regulation (EU) No 510/2011 the specific emissions of CO2 of a multi-stage vehicle are to be allocated to the manufacturer of the base vehicle. In order to allow the base vehicle manufacturer to plan effectively and with sufficient certainty its compliance with its specific emissions targets, a methodology should be set up that ensures that the CO2 emissions and mass of incomplete base vehicles that will be allocated to that manufacturer are known at the moment of the production and sale of the incomplete base vehicle, and not only at the moment when the final stage manufacturer places the completed vehicle on the market. (3) In determining the incomplete base vehicle CO2 emissions, it is appropriate to use the interpolation method provided for in Regulation (EU) 2017/1151, where the specific input values should be designed so as to result in CO2 emissions and mass values that are as representative as possible of those values subsequently determined for the final completed vehicle. In order to ensure consistency, the calculation of the base vehicle manufacturer's specific emission target should take into account the mass values determined for that purpose. (4) The base vehicle manufacturer should report the input values used for the interpolation method as well as the incomplete base vehicle CO2 emissions and the mass values to the Commission. At the same time, Member States should continue to report to the Commission the specific emissions of CO2 and mass of the final completed vehicles. (5) On the basis of those reported data, the Commission should continuously assess the representativeness of the base vehicle CO2 emission values and inform the manufacturers of any divergences found. In the case of a significant and continued divergence between the average specific CO2 emissions of the final completed vehicle and the average of the monitoring CO2 values determined for the base vehicle manufacturer, the values for the final completed vehicles should be used for the purposes of determining whether manufacturers comply with their specific emissions targets. (6) Annexes I and II to Regulation (EU) No 510/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 510/2011 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 145, 31.5.2011, p. 1. (2) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Commission Regulation (EC) No 692/2008 (OJ L 175, 7.7.2017, p. 1). (3) Commission Regulation (EC) No 692/2008 of 18 July 2008 implementing and amending Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (OJ L 199, 28.7.2008, p. 1). ANNEX Annexes I and II to Regulation (EU) No 510/2011 are amended as follows: (1) In Annex I, in point 1(c), the following paragraph is added: In the case of incomplete multi-stage vehicles referred to in point 1a of Part A of Annex II, the monitoring mass (Mmon) shall be used instead of the value M. The monitoring mass shall be calculated in accordance with the following formula: Mmon = MRObase Ã  B0 Where, MRObase and B0 are as defined in point 1a.1(a) of Part A of Annex II.. (2) In Annex II, Part A is amended as follows: (a) point 1.2 is deleted with effect from 1 January 2021; (b) the following points 1a, 1a.1, 1b and 1c are inserted: 1a. Specific emissions of CO2 of multi-stage vehicles of category N1 determined pursuant to Regulation (EU) 2017/1151 With effect from 1 September 2019, a manufacturer shall, for each incomplete base vehicle of category N1 subject to multi-stage type-approval pursuant to Directive 2007/46/EC, determine and report to the Commission the specific emissions of CO2 of that base vehicle, hereinafter the monitoring CO2 emissions in accordance with the methodology set out in point 1a.1. The Commission shall use the monitoring CO2 emissions of the incomplete base vehicle reported to it pursuant to the first paragraph to calculate the base vehicle manufacturer's average specific emissions of CO2 in the calendar year in which the completed multi-stage vehicle is registered, except where the conditions referred to in point 1b. are met. For complete base vehicles, the CO2 emissions and mass in running order of that vehicle shall be used for the purpose of the CO2 monitoring. 1a.1 Calculation of the specific emissions of CO2 of the incomplete base vehicle The base vehicle manufacturer shall calculate the monitoring CO2 value of an individual incomplete base vehicle in accordance with the interpolation method referred to in points 3.2.3.2 or 3.2.4 of Sub-Annex 7 to Annex XXI to Regulation (EU) 2017/1151 depending on the methodology applied for the base vehicle emissions type approval, where the terms shall be as defined in that point with the following exceptions: (a) Mass of the individual vehicle The term TMind referred to in points 3.2.3.2.2.1. or 3.2.4.1.1.1 of Sub-Annex 7 to Annex XXI to Regulation (EU) 2017/1151 shall be replaced by the base vehicle default mass, DMbase, or, where applicable, by the test mass of vehicle low, TML or test mass of vehicle high, TMH. DMbase shall be determined in accordance with the following formula: DMbase = MRObase Ã  B0 + 25 kg + MVL Where, MRObase is the mass in running order of the base vehicle as defined in point 3.2.5 of Annex XXI to Regulation (EU) 2017/1151 B0 is the body mass value of 1.375 MVL is the mass representative of the vehicle load, which means 28 per cent of the maximum vehicle load, where maximum vehicle load is defined as the technically permissible maximum laden mass minus the mass in running order of the base vehicle multiplied by B0, minus 25 kg. The B0 figure is calculated as the weighted average of the ratio between the sum of the mass in running order of the incomplete base vehicles for all multi-stage vehicles registered in the calendar year and the default added mass calculated in accordance with Section 5 of Annex XII to Regulation (EC) No 692/2008, and the mass in running order of the base vehicles for all multi-stage vehicles registered in calendar years 2015, 2016, and 2017. The figure B0 shall be adjusted by 31 October 2021 on the basis of the relevant mass values of multi-stage vehicles registered in calendar years 2018, 2019, and 2020 calculated in accordance with the following formulae: Formula 1: Where, Ay is the weighted average of the ratio between Mfi and Mbi Mfi is the mass in running order of the base vehicle increased by the default added mass as defined in Section 5 of Annex XII to Regulation (EC) No 692/2008. Mbi is the mass in running order of the base vehicle n is the number of base vehicles for all multi-stage vehicles registered in the calendar year Formula 2: Where, Ai is the weighted average as calculated in Formula 1 ni is the number of base vehicles for all multi-stage vehicles registered in a calendar year Where the base vehicle default mass DMbase is lower than the test mass of vehicle low, TML, of the interpolation family, TMind shall be replaced by TML. Where the base vehicle default mass DMbase is higher than the test mass of vehicle high, TMH, of the interpolation family, TMind shall be replaced by TMH. (b) Rolling resistance of the individual vehicle The rolling resistance of the base vehicle shall be used for the purposes of point 3.2.3.2.2.2. or 3.2.4.1.1.2 of Sub-Annex 7 to Annex XXI to Regulation (EU) 2017/1151. (c) Frontal area In the case of an incomplete base vehicle that belongs to a road load matrix family, the manufacturer shall determine the term Af referred to in point 3.2.3.2.2.3. of Sub-Annex 7 to Annex XXI to Regulation (EU) 2017/1151 in accordance with one of the following options: (i) frontal area of the representative vehicle of the road load matrix family, in m2; (ii) the mean value of the frontal area of vehicle high and vehicle low of the interpolation family, in m2; (iii) the frontal area of the vehicle high of the interpolation family, in case the interpolation method is not used, in m2. In the case of an incomplete base vehicle that does not belong to a road load matrix family, the frontal area value of vehicle high of the interpolation family shall be used. 1b. Representativeness of the monitoring CO2 value The Commission shall each year, starting from calendar year 2020, assess the representativeness of the average monitoring CO2 values reported by the base vehicle manufacturer as compared to the average of the specific emissions of CO2 of the completed vehicles registered in the relevant calendar year and shall inform the manufacturer of the base vehicle thereof. Where that assessment demonstrates a divergence by 4 % or more between the average of the specific emissions of CO2 of all the completed vehicles and the average of the monitoring CO2 emissions of all the related base vehicles of a manufacturer during each of two successive calendar years, the Commission shall use the average of the specific emissions of CO2 of the completed vehicles in the following calendar year to calculate the average specific emissions of CO2 of the base vehicle manufacturer or the pool in that year. In case of continued divergences, that calculation shall be repeated every three years. 1c. Data reporting by manufacturers of base vehicles Manufacturers of base vehicles shall, for each incomplete or complete base vehicle submitted to multi-stage approval and sold by them in the preceding calendar year in the Union, report to the Commission by 28 February each year the following data: (a) vehicle identification number; (b) interpolation family identifier; (c) specific emissions of CO2 of the base vehicle; (d) frontal area (specify the applicable option); (e) rolling resistance of the base vehicle; (f) monitoring mass; (g) mass in running order of the base vehicle; (h) mass representative of the vehicle load as defined in point 1a.1 of this Annex. (c) point 2 is replaced by the following: The details referred to in point 1 shall be taken from the certificate of conformity or be consistent with the certificate of conformity issued by the manufacturer of the relevant light commercial vehicle. The other details shall be taken from the type approval documentation or from the information reported by the base vehicle manufacturer pursuant to point 1c. Member States shall put the necessary measures in place to ensure adequate accuracy in the monitoring procedure. Where the certificate of conformity specifies both a minimum and a maximum mass for a light commercial vehicle, the Member States shall use only the maximum figure for the purpose of this Regulation. In the case of bi-fuelled vehicles (petrol/gas) the certificates of conformity of which bear specific CO2 emission figures for both types of fuel, Member States shall use only the figure measured for gas.